PARDEE, Circuit Judge
(dissenting). I am compelled to dissent from the opinion and judgment of the court, on the following grounds:
1. The action below was one at law. The court was without jurisdiction to bring into the case, and make a party defendant, a citizen of the same state as the plaintiff, on the ground that the newly-made defendant assumed the obligation of paying the plaintiff’s demands because it had acquired property in the possession of the original defendants, upon which property the plaintiff could not claim, nor the court below enforce, a lien.
2. Even if the court below had jurisdiction of the parties, and could be supposed in an action at law to have equitable jurisdiction under the peculiar circumstances, still the defendant in error was entitled to no judgment or decree against the Missouri, Kansas & Texas Railway of Texas without allegation and proof of better-ments made by the defendant receivers on the Missouri, Kansas & Texas Railway while the same was in custodia legis. On this point the decision of the supreme court of the state of Texas in Railway Co. v. McFadden, 33 S. W. 853, appears to be conclusive.
3. The opinion in the instant case appears to be based on the proposition that the United States circuit court of the Eastern dis*7trict of Texas in an action at law can administer and enforce all the equities within the power of the United States circuit court of the Northern district of Texas, which latter court, under a bill in equity there pending, and under proper equity pleadings and proceedings, had possession by receivers of a railroad, and was permitting the operation of the same.